Citation Nr: 1619021	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-42 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to October 29, 2014, and in excess of 30 percent from October 29, 2014. 

2.  Entitlement to a disability rating in excess of 10 percent for muscle contraction headaches associated with degenerative disc disease of the cervical spine prior to October 29, 2014, and in excess of 30 percent from October 29, 2014. 

3.  Entitlement to service connection for urinary frequency and incontinence secondary to degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in April 2011.  A transcript of the hearing is associated with the claims file.  

In November 2011 and August 2014, the Board remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of a total rating based on individual unemployability (TDIU) was raised in a June 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In an April 2012 rating action, the AOJ acknowledged that a TDIU claim had been raised, but explained that this matter was inextricably intertwined with the issues currently on appeal, and had to be deferred pending the adjudication of the claims.  Accordingly, the Board anticipates that the TDIU claim will be addressed by the AOJ after the claims on appeal are developed and adjudicated.  Therefore, the Board does not have jurisdiction, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For reasons explained in the remand section below, the Board has jurisdiction and added service connection for service connection for urinary frequency and incontinence secondary to degenerative disc disease of the cervical spine as a neurological complication of this disability for which an increased rating is sought. 

The issue of service connection for urinary frequency and incontinence secondary to degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 2, 2012, the Veteran's service connected degenerative disc disease of the cervical spine manifested with limitation of flexion greater than 30 degrees with a combined range of motion greater than 170 but less than 335 degrees with pain on motion but with no incapacitating episodes requiring bed rest and treatment ordered by a physician; imaging studies showed degenerative disease at several levels. 

2.  From November 2, 2012, the Veteran's service connected degenerative disc disease of the cervical spine manifests with limitation of flexion less than 15 degrees with a combined range of motion of less than 170 degrees, with radiating pain to the upper extremities, with the need for prescription medication for pain, and with imaging studies showing nerve root compression; there were no incapacitating episodes requiring bed rest and treatment ordered by a physician.  

3.   Prior to October 29, 2014, the Veteran's muscle contraction headaches manifested as daily moderate pain with increased pain for three hours per day triggered by repetitive or sudden head movements but without prostrating attacks or indications of residuals of a traumatic brain injury (TBI). 
4.  From October 29, 2014, the Veteran's muscle contraction headaches manifest as daily moderate pain with increased pain for three hours per day with prostrating attacks once per month lasting three to four days but without indications of residuals of a TBI.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine prior to November 2, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5238, 5242 (2015). 

2.  The criteria for a rating of 30 percent, but not higher, for service-connected degenerative disc disease of the cervical spine from November 2, 2012 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5238, 5242 (2015). 

3.  The criteria for a rating in excess of 10 percent for muscle contraction headaches associated with degenerative disc disease of the cervical spine prior to October 29, 2014, and in excess of 30 percent from October 29, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045, 8100 (2007) (2015).  
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).   The notice must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2008, the RO provided notice that met the requirements.  Following the Board's November 2011 remand, the Appeals Management Center (AMC) provided another notice the same month that offered the Veteran the opportunity to identify additional sources of relevant evidence.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA through February 2015, identified private treatment records, and records of examination and adjudication by the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 
23 Vet. App. 488 (2010).

Here, during the April 2011 Board hearing, the undersigned VLJ discussed the issues on appeal and the reasons for the previous denials.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and held the record open for the Veteran to obtain the suggested evidence.   No additional evidence was received.  As such, the Board can adjudicate the claims based on the current record.

The Veteran was afforded VA examinations in February 2008, April 2009, and October 2014.  The Board finds that these examinations are adequate to decide the issues they are predicated on a review of the claims file or accurate summary of the history, consideration of the Veteran's reported symptoms and limitations, and clinical observations suitable for application to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 

In November 2011 and August 2014, the Board remanded the claims to obtain current VA treatment records and SSA records and to afford the Veteran the opportunity to identify additional relevant records of private medical care.  The Board also directed that the Veteran be provided an additional contemporary examination.  All actions have been completed, and the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran served as a U.S. Air Force services specialist with no permanent overseas duty.  On active duty in July 1986, the Veteran sustained facial and neck injuries in a motor vehicle accident.  In December 2001, the RO granted service connection for degenerative disc disease of the cervical spine as a residual of the accident and granted service connection for muscle contraction headaches, secondary to the cervical spine disease.  The RO rated both as 10 percent disabling, effective April 4, 2000, the date of receipt of the claim for service connection.  The Veteran contended in a November 2007 claim, in February 2008 and March 2009 statements, and during the April 2000 Board hearing that his cervical spine and headache disabilities are more severe than are contemplated by the current ratings.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Degenerative Disc Disease of the Cervical Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Cervical spine stenosis and spondylosis are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 but not greater than 40 degrees or for a combined range of motion greater than 170 degrees but less than 335 degrees or with muscle spasm, guarding, or tenderness not resulting in abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5238, 5242, Note (1).   

The normal range of motion of the cervical spine is flexion, extension, and lateral flexion from zero to 45 degrees, and right and left rotation from zero to 80 degrees.   38 C.F.R. § 4.71a, Plate V (2015).

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  A 10 percent disability rating for IVDS is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

The RO granted service connection and a 20 percent rating for peripheral neuropathy of the left upper extremity in February 2015 under 38 C.F.R. § 4.124a, Diagnostic Code 8510 for mild incomplete paralysis of the upper radicular group.  The Veteran has not expressed disagreement with this rating.  The neurological complications of urinary frequency and incontinence are addressed in the remand section below.  No other neurological complications are raised in the record.   

In September 2007 a VA primary care physician noted the Veteran's report of chronic neck pain that flared-up once per month lasting three to four days.  An X-ray showed disc space narrowing and retrolisthesis at several levels.  Range of motion was decreased but not precisely measured, and there were no upper extremity neurological symptoms.  In November 2007, a physician noted a slight decrease in forward cervical flexion and a half-normal range of motion in other directions.  

The RO received the Veteran's claim for an increased rating in November 2007.  

In a February 2008 statement, the Veteran reported that he experienced constant moderate neck pain that was exacerbated by frequent headaches and muscle contractions and by quick movements of his head.  He noted that as a Postal Service letter carrier, his job required repetitive head movements to sort mail and carrying a heavy mail bag with pressure on the neck and shoulder.  He also noted that he was not permitted to use strong medication while driving and delivering mail.  In a separate statement, his partner also reported her observations of the nature and severity of his neck pain and limitations. 

In February 2008, a VA physician noted a review of the claims file and accurately summarized the injury in service and noted the same symptoms as reported in the statements above.  The Veteran also reported that he had incapacitating spells that caused him to miss work once per month for one to three days.  On examination, range of motion was zero degrees flexion, 10 degrees extension, 2.5 and 5 degrees right and left lateral flexion, and 10 and 5 degrees right and left rotation, after multiple repetitions.  The combined range of motion was 32.5 degrees.  There was no tenderness of the posterior cervical muscles but significant spasms and tenderness in the trapezius muscles.  A motor examination showed full strength.  

In March 2008, the RO continued a 10 percent rating under the criteria for IDVS based on the report of one incapacitating episode per month lasting one to two days.  Although the RO discussed the zero degree flexion and other ranges of motion of the cervical spine measured during the February 2008 examination, the RO determined without explanation that a rating in excess of 10 percent did not fit the criteria.  

In June 2008, a physician noted that a magnetic resonance image showed mild to moderate bilateral foraminal stenosis at several levels and disc protrusion at one level.   The Veteran underwent a course of VA physical therapy for the cervical spine and knee pain.  In November 2008 a therapist noted improvement in range of cervical motion and X-rays showed no degradation in spinal stenosis.  

The Veteran submitted records of care by a private chiropractor and therapist from October 2008 to February 2009.   In October 2008, a therapist noted a full range of extension and rotation and a 50 percent range of side bending.  After several treatment sessions, the therapist noted a full range of motion, albeit with pain and difficulty looking up and down.  On a data sheet the same month, a clinician noted a near full range of flexion and between 40 and 70 percent of the normal range in other directions.  The course of therapy ended in December 2008 with directions for the use of a neck traction device and home exercises.  In January 2009, the chiropractor noted that the Veteran had minimal improvement, had missed two weeks of work the previous year, and that the cervical spine disability would likely worsen with continued work as a mail carrier.   

In April 2009, another VA physician noted a review of the claims file and performed an examination with emphasis on the residuals of a TBI.  However, the physician also examined the cervical spine.  The Veteran continued to report neck pain exacerbated by carrying the mail bag.  Range of motion was 40 degrees flexion, 60 degrees extension, 30 degrees right and left lateral flexion and 40 degrees right and left rotation with pain at about three-fourths of the range but with no further loss of function on repetition.  The combined range of motion was 240 degrees.  The physician noted no peripheral neurological deficits and no incapacitating episodes in the previous 12 months.  

In a June 2009 claim for a TDIU, the Veteran reported that he stopped work for the Postal Service in July 2009 in part because of increased pain from his cervical spine disability.  However, in July 2011, a Postal Service representative reported that the Veteran voluntarily retired in July 2009 and was not receiving disability benefits.

In June 2010, the Veteran applied for reconsideration of previously denied disability benefits from the SSA.  In a July 2010 questionnaire, the Veteran reported that he could no longer carry the mail bag, drive heavy vehicles, or drive an automobile long distances because of headaches, neck pain, and knee and foot disorders.  He was able to leave the home and perform some daily activities but had difficulty brushing hair and teeth.  He reported that he had been incapacitated for two months from May to July 2009 because of a broken left tibia, and the file contains records of his request for medical leave from employment during this period of time.  In another questionnaire, the Veteran's Postal Service employer noted that he had missed work once every three to four weeks for two to fifteen days per episode.  A medical reviewer noted the history of the Veteran's treatment at VA clinics for cervical spondylosis.  The records do not contain a separate physical examination.  In March 2011, the SSA granted disability benefits in part because of the cervical spine disease.  

During the April 2011 Board hearing, the Veteran testified that he had not received chiropractic treatment in the past year and had no incapacitating episodes.  He stated that he continued to experience neck pain at all times of the day and severe pain on extension and rotation.  He stated that he was unable to move his chin to his chest and felt tingling in his hands.  He wore a support collar, had difficulty sleeping, and had difficulty with personal hygiene needs that required head motion.  

In a September 2012 statement, the Veteran reported worsening neck pain with six incapacitating episodes per year and greater difficulty with daily hygiene and driving an automobile.  

In August 2012, a new magnetic resonance image showed canal stenosis with multiple level degenerative disease.  In October 2012, a VA physician noted the Veteran's report of the use of a neck brace for the past 12 months, but the physician noted that the collar showed minimal use.  On examination, range of motion was self-limited due to pain, but the physician noted that when distracted, the Veteran displayed a normal range of motion.  On November 2, 2012, a VA neurologist noted the Veteran's report of radicular pain down both arms.  Electrodiagnostic testing was consistent with cervical nerve root damage at several levels.  Clinicians in a rheumatology clinic ruled out rheumatoid arthritis.  Records of outpatient VA care through October 2014 show continued prescription medication for multiple joint pain but no further medical intervention or examination.  There is no record of any VA or private clinician ordering best rest and treatment during an exacerbation.  

In October 2014, a VA physician noted a review of the claims file including the 2012 imaging and electrodiagnostic testing.  The Veteran continued to use a neck brace.  On examination, range of motion of the cervical spine was zero to 10 degrees flexion, zero to 5 degrees extension, zero to 10 and 5 degrees right and left lateral flexion, and zero to 10 degrees right and left rotation.  The combined range of motion was 50 degrees.  The Veteran experienced increased pain on repetition, but there was no additional loss of function.  The Veteran reported more pain and less movement during flare-ups, but the physician was not able to quantify the loss of function.  The physician noted muscle spasms and guarding but no muscle atrophy.  There was no loss of sensation in the upper extremities, but there was moderate pain, numbness, and paresthesias in the left upper extremity consistent with the nerve root involvement.  The physician diagnosed IDVS and inconsistently noted that the Veteran did and did not have incapacitating episodes in the last twelve months.   

In December 2014 and January 2015, another magnetic resonance image and X-ray showed more multilevel degenerative changes, mildly more pronounced that the prior study.  In January 2015, a neurologist noted some unquantified but restricted range of motion but no cervical spine tenderness or loss of muscle strength or pain, tingling, or weakness of the arms.  The Veteran was advised of the options for injections or surgery, but there is no record that he received either form of intervention.  

In a December 2015 brief to the Board, the Veteran's representative summarized the results of the most recent examination in October 2014 and concurred that the Veteran did not have incapacitating episodes within the previous twelve months. 

The Board finds that a rating in excess of 10 percent for degenerative disc disease of the cervical spine, prior to November 2, 2012 is not warranted, but that resolving all doubt in favor of the Veteran, a rating of 30 percent but not higher is warranted, from November 2, 2012, the date of a VA electrodiagnostic test that objectively confirmed an increased level of disability because of nerve root compression. 

The Board finds that the Veteran is competent and credible in his reports of his pain and limitation of activity, first as interference with his work as a mail carrier and later with difficulty with personal hygiene.  Notably, the Veteran reported that he could no longer drive heavy vehicles but was able to drive his automobile, albeit with difficulty, throughout the period of the appeal.  The Board does find that the Veteran's demonstration of extremely limited range of motion during the February 2008 VA examination is not credible as this is inconsistent with his ability at that time to continue to work, sort mail, drive an automobile, and has never been shown to be that limiting at any other time during the appeal including after imaging studies showed worsening degenerative disease.  

The Board acknowledges the Veteran's reports of incapacitating episodes monthly or at least six times per year.  He most frequently reported the duration of the episodes as three to four days, although on one occasion reported to SSA episodes as long as 15 days but this included the recovery from a lower leg fracture.  The Board acknowledges that the Veteran was initially rated under the criteria for IVDS based on incapacitating episodes from April 2000 to October 2014.  Notwithstanding the Veteran's reports of episodes of incapacitation, there are no clinical records at any time to show that these episodes required bed rest and treatment ordered by a physician or a duration of at least one week, excluding the 15 day period reported to SSA concurrent with the two month period of job leave in 2009 for recovery from a lower leg fracture.  The Veteran acknowledged during the April 2011 hearing that he had no capacitating episodes in the past year, and aside from the inconsistent marks in the October 2014 examination report, the Veteran's representative also noted in December 2015 that there were none in the prior year.  Further, the Veteran's treatment was with over-the-counter and later prescription pain medication, somewhat successful physical therapy in 2009, and the use of a support collar, but no intervention such as injections or surgery that would be appropriate if there had been episodes requiring bed rest and treatment by a physician.  Therefore, the Board finds that a rating under Diagnostic Code 5243 for incapacitating episodes is not appropriate during the period of the appeal.  

The Board finds that the Veteran's degenerative disease of the cervical spine is best rated using the General Formula which accounts for limitation of motion and pain whether or not it radiates.  Prior to November 2, 2012, and excluding the inconsistent measurements in February 2008, the Veteran's disability manifested with limitation of flexion as near full during therapy in October 2008 and 40 degrees in April 2009 with a combined range of motion greater than 170 but less than 335 degrees.  As late as October 2012, a treating clinician noted that when distracted the range of motion was near normal. The Veteran did experience pain on motion which was consistent with the imaging studies of degenerative disease.  However, the pain did not cause an additional loss of function.  The Board considered that his reported episodes of incapacitation did represent additional overall limitation during flare-ups such that he stayed home from work.  However, because he was able to maintain his employment until 2009 despite the monthly flare ups, the Board finds that the flare-ups, before or after he retired, did not warrant a higher disability rating. 

Resolving all doubt in favor of the Veteran, the Board finds that a 30 percent rating, but not higher, is warranted effective November 2, 2012.  The lay and medical evidence of record does show over time that the disability became more severe.  However, the evidence does not clearly establish a point in time when it did so, and the Veteran did not undergo a rigorous examination between April 2009 and October 2014 when flexion was observed to be significantly reduced to 10 degrees with consistent reductions in other directions.  This limitation of neck motion reasonably did not degrade over a short period of time.  Outpatient treatment records do show the change to prescription pain medication, continuous use of a collar, and investigation of the onset of radicular symptoms, all of which indicated a worsening degree of disability.  The Board finds that the November 2, 2012 electrodiagnostic testing as the best first competent and objective indication of worsening spinal disease because it first identified nerve root compression and confirmed neurological symptoms of the upper extremities.  Therefore, using this date as a milestone, the Board finds that the ranges of motion noted in October 2014 likely were representative at an earlier time, and finds that the onset of nerve compression is sufficient to mark the reduction in function to the 30 percent rating level.  A higher rating is not warranted because the Veteran did not have ankylosis of the cervical spine at any time during the period of the appeal.  

The Board has considered an applied the "benefit of the doubt" rule in assigning an earlier date for a higher rating but must deny other aspects of the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Muscle Contraction Headaches

In December 2001, the RO granted service connection for muscle contraction headaches secondary to degenerative disc disease of the cervical spine.  However, the RO noted in the decision that the Veteran's headaches were symptomatic of brain trauma and assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2001) for brain disease due to trauma. 

During the course of this appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008, but may be applied if the Veteran requests that his claim be considered under the new rating criteria of residuals of traumatic brain injury, as is the case here (request of March 2009).  In such event, a Veteran is to be rated under the old criteria for any period prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See 38 C.F.R. § 4.124, Note (5); VBA Fast Letter 8-36 (October 24, 2008).

Under the prior rating criteria, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Headaches for causes other than brain trauma can be rated by analogy to criteria for migraine headaches, which were not changed during the period of the appeal.  
Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007) (2015).  

The amended regulation, Diagnostic Code 8045 provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

As applicable to this case, the period of time extending from November 29, 2007 to October 22, 2008, must be reviewed under only the former criteria of Diagnostic Code 8045.  From October 23, 2008 forward, either the former or current rating criteria of 8045, are applicable, whichever are more favorable to the Veteran.  In addition, the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, used for rating migraine headaches are also potentially applicable to the claim, and were applied as shown by the SSOC issued in August 2012.  Those criteria have not changed during the appeal period.

Service treatment records show that the Veteran sought treatment in a private emergency room after a motor vehicle accident in July 1986.  The emergency room record noted that the Veteran sustained facial lacerations and abrasions of the neck, right knee, and iliac crest.  The Veteran reported that he had been wearing a seat belt, denied any loss of consciousness, and was able to walk at the scene.  X-rays of the cervical spine were negative.  The attending physician diagnosed multiple facial traumas. In a follow-up military examination two days later, a clinician noted no central nervous system focal signs, no neurological deficits, and intact cranial nerves II through XII.  The Veteran was excused from duty only because of medication for the facial lacerations and abrasions and was to return only for removal of three stiches.  The remainder of the service treatment records is silent for any symptoms of chronic headaches, vision, cognitive, or behavioral abnormalities. 

In November 2001, a VA examiner noted the Veteran's report that he was the driver of a car in July 1986 when it was struck by another car from the side.  The Veteran reported losing consciousness for no longer than one hour and sustained injury to the right knee and a number of minor lacerations.  The examiner noted, "It seems as though his medical care was relatively minimal or at least there was no substantial injury."  The Veteran reported that he developed headaches one year later along with tightening and stiffness of neck muscles.  He reported having undergone chiropractic care.  The examiner noted no visual, hearing, facial sensation, motor, or sensory deficits.  Speech, thought, coordination and gait were normal.  The examiner found that the headaches emanated from the neck and were muscle contraction headaches and not caused by the facial injuries or a concussion because they developed approximately one year after the accident.  

The RO received the Veteran's claim for an increased rating in November 2007.  

In February 2008, a VA physician also noted the Veteran's report of a loss of consciousness at the time of the accident and the onset of neck pain one year later and the onset of headaches one year after that.  The Veteran reported no aura, nausea, photophobia, or phonophobia.  The headaches were triggered by rapid movements of the head and neck.  The physician noted no visual or facial nerve deficits and diagnosed muscle contraction headaches.  

In statements in February 2008, the Veteran noted that he experienced a headache four days per week that began at the beginning of a day and worsened with neck muscle use by head turning and sudden movement.  In a separate statement the same month, the Veteran's partner also reported that he experienced headaches in the morning that worsened during the day, preventing driving at night and requiring pain medication in the evenings. 

In a January 2009 memorandum, a private chiropractor noted that he was treating the Veteran for headaches associated with the cervical spine disorder caused by the motor vehicle accident injuries.  The associate clinical records address only treatment for the cervical spine.  

In March 2009, the Veteran requested a re-examination based on the new criteria for TBI.  

In April 2009, a VA neurologist noted a review of the claims file and noted that the Veteran's current muscle contraction headaches had been found to be secondary to cervical spine disease. Nevertheless, he examined the Veteran using the new TBI criteria. The Veteran reported that he had been the driver of the vehicle that was hit from the side and that he struck his head on the windshield.  He reported that he was unconscious after the accident for less than 30 minutes, taken to a hospital for X-rays and sent home.  The Veteran reported that his headaches started right after the accident but gradually became more severe over the years and occurred daily with no trigger or warning signs.  He reported no nausea or vomiting but did have light sensitivity.  He also reported another kind of headache in the back of the head caused by turning his head.  He reported interrupted sleep and short dizzy spells when standing up too fast.  The Veteran reported mild recent memory problems and poor concentration but no loss of remote memory or executive function or seizures.  He reported some blurred vision even with corrective lenses but no deficits of smell, hearing, or taste.  

On examination, the neurologist noted no cranial nerve deficits.  Memory was only mildly affected.  Visual-spatial orientation was good and motor activity good except for his knees.  Communication, cognitive skills, and consciousness were good with no abnormal neurobehavioral affects.  The neurologist found that neurologically, the Veteran did not have residuals of the accident other than headaches.  Attention span, executive function, judgment, subjective symptoms, social interaction, orientation, visual-spatial orientation, neurobehavioral affects, communications, and consciousness were all normal.  

In May 2009, the RO denied separate service connection for post-traumatic headaches but did not disturb the 10 percent rating under the old criteria.  

In an undated letter submitted by the Veteran in July 2009, another private chiropractor noted that the Veteran was the driver of a car that had been involved in a high impact, high speed collision on the passenger side.  The seat belt failed and the Veteran was thrown into the passenger side where his head impacted the passenger side window causing a significant head trauma and concussion.  The chiropractor found that the medical treatment at that time was inadequate.  He found that the Veteran's current headaches were directly related to the severe blunt head trauma and concussion sustained in the accident.  The chiropractor provided no assessment of the nature and severity of the headaches or any of the TBI features or criteria.

During the April 2011 Board hearing, the Veteran described his constant headaches as dull, throbbing pain that started in his neck and moved to the top and front of the head.  In response to questions from his representative, the Veteran responded positively that he experienced short term memory loss, short attention span, loss of concentration, impaired judgment while driving, impaired social interactions because of stuttering, disturbed balance, blurred vision, sensitivity to light and sound, tinnitus, difficulty sleeping, decreased motor skills, decreased motivation, and increased verbal aggression and moodiness.  On a scale of one to ten, the Veteran reported that the headaches were at a level of 10 for three hours per day when he had to lie down and rest.  The headaches were less severe at other times of the day with no relief with his physician's prescribed over-the-counter anti-inflammatory medication.  The Veteran stated that he had never sought emergency room treatment or treatment other than VA outpatient care.  

In November 2011, the Board remanded the claim in part to obtain SSA and current VA records.   

In a June 2010 SSA questionnaire, the Veteran reported many of the same symptoms that he articulated at the hearing.  A VA mental health examination in June 2010 and VA outpatient treatment records through February 2015 show that the Veteran was diagnosed and treated for adjustment disorder with depression associated with chronic pain, fear of further injury, and inability to work.  Examiners noted depressed mood but no deficits in memory, judgment, communications, or thought processes.  

VA outpatient treatment records through February 2015 show chronic daily headaches as an on-going problem but with no specific medication.  The Veteran did receive treatment and medication for spinal and joint pain and for a mental health disorder and received vison examinations and corrective lenses.  

In September 2010, the RO granted service connection for adjustment disorder with depressed mood and assigned a 30 percent rating. The Veteran also received regular vision checkups.  With the refractive correction, the Veteran's vision was 20/20 with no organic diseases.  The outpatient records are silent for reports of prostrating attacks, prescription medication specifically for headaches, or any medical intervention targeted for headaches.  

In August 2014, the Board remanded the claim to obtain another contemporary examination to determine the severity of all manifestations for the muscular contraction headaches.  The Board requested that the examiner clarify the diagnosis and consider whether any manifestations were cause by brain trauma. 

In October 2014, a VA neurologist noted a review of the claims file and the previous diagnosis of muscle contraction headaches and examined the Veteran.  The Veteran reported constant throbbing head pain with nausea and sensitivity to sound.  He experienced prostrating attacks once per month with the most severe attacks lasting two to three days but was not prescribed medication specific for the headaches.  The neurologist noted no other pertinent findings such as dementia, seizures, hemiplegia, facial nerve paralysis or symptoms of brain trauma and noted that the headaches were not migraine type or productive of severe economic inadaptability.  

The Board finds that the Veteran is competent and credible to report on his sensed headache pain and its frequency and severity because it is observable by a lay person and because his reports were consistent and accepted without challenge.  However the Board places very low probative weight on his testimony regarding memory, cognitive, communications, judgment, orientation, and visual impairment because they were not reported to or evaluated by his attending medical care providers or VA examiners and because his responses during the hearing were stimulated by leading questions derived from the rating criteria.  His reports of depression and social withdrawal are credible and are contemplated in the diagnoses and rating for his mental health disorder.  The Board also places somewhat less probative weight on the Veteran's description of the severity of the motor vehicle accident reported to his chiropractor, and on the chiropractor's speculation of inadequate immediate medical care and current severe residuals of brain trauma.  The Board places greater probative weight on the assessment of the VA examiner in 2001 whose understanding of the accident is more consistent with the records of care in service immediately after the accident.  The service records so show that the Veteran sustained some impact to his face, but there was no loss of consciousness or immediate residuals other than lacerations.  The Veteran was able to complete six more years of active service and 17 years of Postal Service employment without presenting features of traumatic brain injury. 

Although the Veteran did experience facial trauma during the accident in 1986, the Board finds that the weight of competent and credible evidence is that the Veteran does not now or at any time during the period of the appeal have residuals of a traumatic brain injury.  Therefore, the post 2008 Diagnostic Code 8045 criteria are not for application.  Even if they were appropriate, applying the observations of the VA examiners in 2009 and 2014, a rating in excess of 10 percent would not be warranted because the level of impairment would be zero or one in all categories not already considered in the rating for the service-connected psychiatric disorder such as social withdrawal and irritability.  The only subjective symptoms were headaches and sensitivity to sound.  Moreover, the Veteran attested that these deficits existed since the accident including during his periods of satisfactory military and work performance.  The Veteran's memory loss was evaluated as mild.  He has no visual, hearing, judgment, orientation, motor, communications, or consciousness deficits. 

The Board finds that his chronic headaches are best diagnosed as muscle contraction headaches associated with cervical spine disease and are best evaluated by analogy under Diagnostic Code 8100 for migraine headaches both before and after the regulation changes in 2008.  Prior to October 29, 2014, the Veteran's muscle contraction headaches manifested daily with moderate to severe dull throbbing pain and light and sound sensitivity.  The pain was exacerbated by repetitive or sudden neck movement, but the Veteran used only anti-inflammatory medication prescribed for joint pain.  Although the Veteran reported missing work once per month, the causes were neck and lower extremity pain and dysfunction and not headaches.  There are no lay or medical reports of emergency room or urgent treatment for headache attacks prior to October 29, 2014.  The Veteran did testify at the April 2011 hearing that, when the headaches became severe, he had to lie down to rest.  However, daily truly prostrating attacks lasting a few hours are not credible as they would have been consistent with much greater medical intervention than is shown in the VA outpatient treatment records.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted prior to October 29, 2014 under the criteria of Diagnostic Code 8100. 

The Board further finds that a rating in excess of 30 percent, effective October 29, 2014 is not warranted.   During an examination that date, the Veteran reported for the first time that he experienced prostrating attacks once per month lasting several days, although he sought no treatment or medication for the attacks.  Resolving all doubt in favor of the Veteran, the Board accepts the report of monthly prostrating attacks that by analogy meet the criteria of Diagnostic Code 8100.  A higher rating is not warranted because the attacks are not very frequent or prolonged and are not productive of economic inadaptability.  Even if the Veteran had not retired from his career, once per month, two to three day prostrating attacks standing alone would not expend so much sick leave in a year that would preclude management of his financial affairs, utilization of benefits, and prohibit all forms of economic activity.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  The Board also finds that at no point pertinent to the increased rating claims on appeal have the Veteran's degenerative disease of the cervical spine or muscle contraction headaches been shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate and to warrant a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to the current claim.  The applicable rating criteria sufficiently contemplate the Veteran's particular symptoms including limitation of motion, radiating pain, and daily headaches with sensitivity to light and sound, nausea, and exacerbations requiring rest.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, when the ratings for the Veteran's two issues on appeal for the cervical spine and headaches are considered together, there are no additional dysfunctional features not contemplated by the combined ratings.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, the Veteran submitted a formal claim for TDIU based on all service-connected disabilities in June 2010 that has not yet been adjudicated by the AOJ.  Therefore, the Board is deferring action on the issue of entitlement to TDIU until after the AOJ has the opportunity to adjudicate the issue in the first instance.
ORDER

A disability rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to November 2, 2012 is denied. 

A disability rating of 30 percent, but not higher, for degenerative disc disease of the cervical spine from November 2, 2012 is granted.

A disability rating in excess of 10 percent for muscle contraction headaches associated with degenerative disc disease of the cervical spine prior to October 29, 2014, and in excess of 30 percent from October 29, 2014 is denied. 

 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The scope of a disability claim includes any disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (extending the holding of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) to include disabilities outside of psychiatric disorders.)  

In an August 2014 remand, the Board directed that the Veteran be provided a VA examination of his cervical spine disability to include the identification of any neurological complications such as bladder impairment.  In an October 2014 VA examination of the service-connected degenerative disc disease of the cervical spine, the examiner noted that urinary frequency and occasional incontinence were neurologic abnormalities related to the cervical spine condition.  The applicable rating criteria for the diseases of the spine require a separate evaluation of associated objective neurological complications under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2015).  

The issue of an additional rating for this neurological complication was raised in conjunction with the claim for an increased rating for the cervical spine.  The Board has jurisdiction, but the evidence of record including the October 2014 examination report does not contain sufficient lay or medical evidence to determine an appropriate rating and effective date.  Therefore, an additional VA examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(2015). 

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the VA physician who performed the October 29, 2014 examination, or if unavailable, to another qualified VA examiner.  Request that the physician review the claims file including his October 2014 report and provide an addendum opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran experiences urinary frequency and incontinence and that it is caused or aggravated by Veteran's degenerative disc disease of the cervical spine.  A complete rationale for the opinion to explain the physiological process is required. 

2.  Then, if and only if the Veteran has urinary frequency and incontinence secondary to service-connected cervical spine disease, schedule the Veteran for a VA genitourinary system examination.  If appropriate, the physician providing the addendum opinion above may also provide the following clinical observations.   Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the history of treatment for cervical spine disease and request that the examiner assess the frequency and level of severity of any urinary dysfunction and incontinence.  

3.  Review the Veteran's claims file to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

4.  Readjudicate the Veteran's implied claim for service connection for urinary frequency and incontinent secondary to degenerative disc disease of the cervical.   If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


